           Case 1:20-cv-00767-RP Document 34 Filed 08/04/21 Page 1 of 3



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

DR. THOMAS HUBBARD,                                   §
                                                      §
                Plaintiff,                            §
                                                      §
v.                                                    §                   1:20-CV-767-RP
                                                      §
SARAH ALLEN BLAKEMORE, and                            §
JOHN DOES 1-10,                                       §
                                                      §
                Defendants.                           §

                                                ORDER

        Before the Court is Plaintiff Thomas Hubbard’s (“Hubbard”) Motion to Dismiss with

prejudice his claims against Defendants Sarah Blakemore (“Blakemore”) and John Does 1–10

because of a settlement agreement between Hubbard and The University of Texas of Austin (“UT”).

(Dkt. 32). Blakemore opposes Hubbard’s motion to dismiss because she believes the claims “should

be dismissed for the reasons set forth in Blakemore’s pending Motion for Summary Judgment and

not because Hubbard is done with this lawsuit now that it has served his purposes as a bargaining

tool in negotiations with” UT. (Resp., Dkt. 33, at 1).

        Hubbard filed his motion to dismiss pursuant to Federal Rule of Civil Procedure Rule

41(a)(2). Rule 41(a)(2) “allows plaintiffs to freely dismiss their suits, subject to court approval,

provided the dismissal does not prejudice any party.” Templeton v. Nedllovd Lines, 901 F.2d 1273, 1274

(5th Cir. 1990). The district court has discretion to grant a Rule 41(a)(2) motion to dismiss. Manshack

v. Sw. Elec. Power Co., 915 F.2d 172, 174 (5th Cir. 1990). Generally, motions for voluntary dismissal

should be freely granted, unless the non-moving party can show it would suffer some plain legal

prejudice. Elbaor v. Tripath Imaging, Inc., 279 F.3d 314, 317 (5th Cir. 2002).

        Hubbard seeks to voluntarily dismiss his claims with prejudice. (Dkt. 32). Blakemore fails to

explain how she will suffer prejudice if Hubbard’s claims against her are dismissed, but rather argues

                                                     1
            Case 1:20-cv-00767-RP Document 34 Filed 08/04/21 Page 2 of 3



that she plans to seek sanctions against Hubbard because he “filed this lawsuit against Blakemore for

an improper purpose [and] his claims are also meritless.” (Dkt. 33, at 2).

        Under Rule 11, parties seeking sanctions must first comply with the Rule’s “safe harbor”

provision, which states that the sanctions motion “must be served under Rule 5, but it must not be

filed or be presented to the court if the challenged paper, claim, defense, contention, or denial is

withdrawn or appropriately corrected within 21 days after service or within another time the court

sets.” Fed. R. Civ. P. 11(c)(2). Accordingly, a party must first serve his opponent with the Rule 11

motion, wait 21 days, and file the motion only if the opposing party has not yet withdrawn the

questioned document or otherwise corrected the alleged misconduct. See id. The Rule thus provides

parties and attorneys faced with a possible Rule 11 motion time in which to assess the potential

violation and, if appropriate, to withdraw the offending document or contention without fear of

sanctions. See id.; Fed. R. Civ. P. 11 Advisory Committee Notes (1993 amendments) (“Given the

‘safe harbor’ provisions . . . a party cannot delay serving its Rule 11 motion until conclusion of the

case.’”).

        Because any Rule 11 sanctions motion would be mooted by the instant motion to dismiss

under the rule’s “safe harbor provision,” the Court finds that the Blakemore will not suffer prejudice

from the dismissal of Hubbard’s claims, and in any event, her forthcoming sanctions motion would

not likely be considered timely given the procedural posture of this case. See, e.g., Argent Mortg. Co.,

LLC v. Diaz, 2006 WL 2092430, at *3 (S.D. Tex. July 26, 2006) (Rule 11 sanctions motion denied

where not filed ‘promptly after the inappropriate paper [wa]s filed’” and “Plaintiffs withdrew the

allegedly offending pleading by voluntarily dismissing the case.”); see also AeroTech, Inc. v. Estes, 110

F.3d 1523, 1528 (10th Cir. 1997) (Rule 11 sanctions unavailable where plaintiff had already taken




                                                     2
             Case 1:20-cv-00767-RP Document 34 Filed 08/04/21 Page 3 of 3



action to dismiss offending claims).1 Moreover, Blakemore may still recover her costs after final

judgment through a Rule 54 motion or a motion for sanctions under 28 U.S.C.A. § 1927. See Fed. R.

Civ. P. 54; Local Rule CV-54; 28 U.S.C.A. § 1927.

         Accordingly, Hubbard’s motion to dismiss, (Dkt. 32), is GRANTED. IT IS ORDERED

that Hubbard’s claims against Blakemore are DISMISSED WITH PREJUDICE.

         IT IS FURTHER ORDERED that all pending motions in this case are MOOT.

         The Court will enter final judgment by separate order.

         SIGNED on August 4, 2021.



                                                        _____________________________________
                                                        ROBERT PITMAN
                                                        UNITED STATES DISTRICT JUDGE




1 Moreover, any informal notice Blakemore purported to provide to Hubbard in her response, or any time, regarding her
intent to file a motion for Rule 11 sanctions is insufficient to trigger the “safe harbor” provision. Dunster Live, LLC v.
LoneStar Logos Mgmt. Co., LLC, No. A-16-CV-968-LY-ML, 2017 WL 11219769, at *4 (W.D. Tex. Aug. 8, 2017), report and
recommendation adopted, No. 1:16-CV-968-LY, 2017 WL 11219770 (W.D. Tex. Aug. 30, 2017), aff’d sub nom. Dunster Live,
LLC v. LoneStar Logos Mgmt. Co., LLC., 908 F.3d 948 (5th Cir. 2018) (“Providing notice of an intent to seek sanctions in
another form does not suffice to meet the requirements of the rule.”).

                                                            3
